Name: COMMISSION REGULATION (EC) No 1384/96 of 17 July 1996 amending Regulation (EC) No 1143/96 opening an invitation to tender for the refund or the tax for the export of common wheat to all third countries
 Type: Regulation
 Subject Matter: trade policy;  plant product;  cooperation policy;  taxation
 Date Published: nan

 18 . 7 . 96 I EN Official Journal of the European Communities No L 179/21 COMMISSION REGULATION (EC) No 1384/96 of 17 July 1996 amending Regulation (EC) No 1143/96 opening an invitation to tender for the refund or the tax for the export of common wheat to all third countries HAS ADOPTED THIS REGULATION:THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals f), as last amended by Commission Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1501 /95 of 29 June 1995 laying down certain detailed rules for the application of the Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regula ­ tion (EC) No 95/96 (4), and in particular Article 4 thereof, Whereas Commission Regulation (EC) No 1383/96 (*) opens an invitation to tender relating to the export of common wheat to Ceuta, Melilla and certain ACP States; whereas the destinations laid down in Commission Regu ­ lation (EC) No 1 143/96 (6) should therefore be amended; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Article 1 Regulation (EC) No 1143/96 is amended as follows; 1 . The title is replaced by the following: 'opening an invitation to tender for the refund or the tax for the export of common wheat to all third coun ­ tries except Ceuta, Melilla and certain ACP States.' 2. Article 1 (2) is replaced by the following: '2 . The invitation to tender shall cover common wheat for export to all third countries except Ceuta, Melilla and ACP States listed in Annex III .' 3 . The title of Annex I is replaced by the following: 'Weekly tender for the refund or the tax for the export of common wheat to all third countries except Ceuta, Melilla and certain ACP States .' Article 2 The following Annex III is hereby added to Regulation (EC) No 1143/96: ANNEX III Groups of ACP States signatories to the Lome Convention Group I Group II Group III Mauritania Chad Seychelles Mali Central African Republic Comoros Niger Benin Madagascar Senegal Cameroon Mauritius Burkina Faso Equatorial Guinea Angola Gambia SÃ £o TomÃ © and Principe Zambia Guinea Bissau Gabon Malawi Guinea Congo Mozambique Cape Verde Zaire Namibia Sierra Leone Rwanda Botswana Liberia Burundi Zimbabwe CÃ ´te d'Ivoire Lesotho Ghana Swaziland' Togo (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 126, 24. 5. 1996, p. 37. (3) OJ No L 147, 30 . 6. 1995, p. 7 . (4) OJ No L 18 , 24. 1 . 1996, p. 10 . Is) See page 17 of this Official Journal . (6) OJ No L 151 , 26. 6. 1996, p. 14. No L 179/22 EN Official Journal of the European Communities 18 . 7. 96 Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 1996. For the Commission Franz FISCHLER Member of the Commission